DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1, 4-8, 12-17 and 20 are rejected under 35 USC § 102.
Claims 2-3, 9-11 and 18-19 are objected to as allowable but dependent on a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 1108661. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoyi et al. (US Pre-Grant Publication No: 2015/0372807) hereinafter referred to as Khoyi.

As per claim 5, Khoyi teaches A computer-implemented method comprising: (Khoyi, in paragraph [0002]: "systems and methods that provide flexible and secure transformations of streamed data without requiring streamed data to be written to interim persistent storage")
obtaining from a client device a request to perform an input/output (IO) operation (Khoyi, Step 302 Receive Request to Read/Write File in Figure 3 and in paragraph [0056]: "A computing device may be configured to receive a request to read or write file data (step 302) and determine a set of transformations to apply (step 304).") against one or more data objects on an object storage service, (Khoyi, in paragraph [0044]: "Source input 200 may comprise a server-side file (e.g., audio file, video file, document file, medical record file, financial record file, business transaction file, etc.) [. .. ] Additionally, examples of a source device for source input 200 may include storage volumes 106 (e.g., Volume A 106a and Volume B 106b)") wherein the request specifies input data for the IO operation, wherein the input data corresponds to an existing data object of the one or more data objects when the IO operation corresponds to retrieving the existing data object from the one or more data objects, (Khoyi, Step 302 Receive Request to Read/Write File in Figure 3 and in paragraph [0047]: "Referring again to FIG. 1, server 102 may receive a file from a source (for example, client device 104 or storage volume 106) as an input stream, placing units of file data in memory buffer 124.") and wherein the input data corresponds to data provided by the client device when the IO operation corresponds to storing a new data object into the one or more data objects; (Khoyi, Step 302 Receive Request to Read/Write File in Figure 3 and in paragraph [0047]: "Referring again to FIG. 1, server 102 may receive a file from a source (for example, client device 104 or storage volume 106) as an input stream, placing units of file data in memory buffer 124.")
determining a data processing pipeline to be applied to the IO operation prior to providing a response, (Khoyi, Step 304 Determine Transformations to Apply in Figure 3 and in paragraph [0056]: "determine a set of transformations to apply (step 304).") wherein the data processing pipeline includes a series of individual data manipulations, an initial data manipulation of the series being applied to the input data, and subsequent data manipulations of the series being applied to an output of a prior data manipulation in the series; (Khoyi, Step 314-318 in Figure 3 and in paragraph [0056]: "A unit of file data may be written from the buffer into the first data stream of the transformation pipeline (step 312) and the corresponding transformation performed (step 314). If there is a subsequent transformation stream in the transformation pipeline (as determined, for example, at step 316), the unit of file data can be passed to the next transformation stream (step 318) and the next corresponding transformation performed (step 314).")
implementing an initial data manipulation of the series against the input data; (Khoyi, Step 314 in Figure 3 and in paragraph [0056]: "A unit of file data may be written from the buffer into the first data stream of the transformation pipeline (step 312) and the corresponding transformation performed (step 314).")
for each subsequent data manipulation of the series, implementing the subsequent data manipulation against an output of a prior data manipulation in the series; and (Khoyi, Step 314-318 in Figure 3 and in paragraph [0056]: "If there is a subsequent transformation stream in the transformation pipeline (as determined, for example, at step 316), the unit of file data can be passed to the next transformation stream (step 318) and the next corresponding transformation performed (step 314).")
applying the IO operation to the output of a final data manipulation in the series, wherein applying the IO operation to the output comprises at least one of transmitting the output to a requesting device as the existing data object or storing the output data as the new data object of the one or more data objects. (Khoyi, Step 320 Send Unit of File Data to Destination in Figure 3 and in paragraph [0056]: "When the unit of file data has been processed by the last transformation in the transformation pipeline (as determined, for example, at step 316), the unit of file data can be sent to a destination process or device (step 320).")

As per claim 6, Khoyi teaches The computer-implemented method of Claim 5, wherein determining the data processing pipeline to be applied to the IO operation prior to providing the response comprises identifying an IO path of the request based at least in part on the one or more data objects, a resource identifier to which the request was transmitted, or the client device. (Khoyi, Step 304 Determine Transformations to Apply in Figure 3 and in paragraph [0056]: "determine a set of transformations to apply (step 304).")

As per claim 7, Khoyi teaches The computer-implemented method of Claim 5, wherein determining the data processing pipeline to be applied to the IO operation prior to providing the response comprises combining a first data manipulation associated with the one or more data objects and a second data manipulation associated with a resource identifier to which the request was transmitted. (Khoyi, Step 314-318 in Figure 3 and in paragraph [0056]: "If there is a subsequent transformation stream in the transformation pipeline (as determined, for example, at step 316), the unit of file data can be passed to the next transformation stream (step 318) and the next corresponding transformation performed (step 314).")

As per claim 8, Khoyi teaches The computer-implemented method of Claim 5, wherein the IO operation corresponds a hypertext transport protocol (HTTP) GET operation, and wherein applying the request method to the output comprises transmitting a response to the GET operation to the client device. (Examiner giving official notice that HTTP GET operation is well known IO operation, this would be a simple substitution for one IO operation with another.)

As per claim 12, Khoyi teaches The computer-implemented method of Claim 5, wherein the data processing pipeline further includes an authorization function prior to the series, and wherein the method further comprises: implementing the authorization function; passing to the authorization function metadata regarding the request; and verifying a return value of the authorization function indicating successful authorization. (Khoyi, [0051])

As per claim 13, Khoyi teaches The computer-implemented method of Claim 12 further comprising passing to the authorization function metadata regarding the existing data object. (Khoyi, [0017])

Claims 1 and 4 recite the system claims that correspond to the method claims 5-13 and are rejected using the same rational.
Claims 14-17 and 20 recite the Non-transitory computer-readable media that correspond to the method claims 5-13 and are rejected using the same rational.

Allowable Subject Matter
Claims 2-3, 9-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “wherein at least one data manipulation of the series is implemented on an on-demand code execution system as a serverless function implemented by execution of code specified by an owner of the one or more data objects.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Khoyi teaches “Responsive to a request to retrieve or store a file, a transformation pipeline may be created to efficiently transform file data one unit at a time in memory. The transformation pipeline includes a sequence of transformation streams, each containing a write method, a read method, and a transformation to be applied. The write method moves a unit of data, for instance, from a memory buffer into an associated stream. The read method reads the unit of data from the stream, calls an associated transformation, and passes the unit of data thus transformed to the next stream or a destination. This process is repeated until all desired and/or required transformations such as compression, encryption, tamper protection, conversion, etc. are applied to the unit of data.” but does not teach the indicated subject matter above.
Another art of record Busayarat et al. (US pre-Grant Publication No. 2018/0322176) teaches “The described technology is directed towards a data transformation pipeline architecture of a data service that processes generalized datasets into datasets (e.g., video data or graph nodes) customized for a particular client device. Described herein is maintaining a set of data transformation models at a data service, and upon receiving a client request for data, selecting a relevant subset of the transformation models and arranging the subset into a data transformation pipeline. In general, the pipeline of transformation models transforms the generalized data into the format and shape that each client device expects. The subset may be selected based upon device type, device class and/or software version information (and possibly state data) sent with each data request. The transformation models may be maintained in a hierarchical data store such as files in a file system to facilitate retrieval by searching the hierarchy for appropriate transformation models.” but also does not teach the indicated subject matter above.

Other Art of Record
Karumbunathan et al. (US Patent No. 10,917,471) teaches “The systems described above can support the execution of a wide array of software applications. Such software applications can be deployed in a variety of ways, including container-based deployment models. Containerized applications may be managed using a variety of tools. For example, containerized applications may be managed using Docker Swarm, a clustering and scheduling tool for Docker containers that enables IT administrators and developers to establish and manage a cluster of Docker nodes as a single virtual system. Likewise, containerized applications may be managed through the use of Kubernetes, a container-orchestration system for automating deployment, scaling and management of containerized applications. Kubernetes may execute on top of operating systems such as, for example, Red Hat Enterprise Linux, Ubuntu Server, SUSE Linux Enterprise Servers, and others. In such examples, a master node may assign tasks to worker/minion nodes. Kubernetes can include a set of components (e.g., kubelet, kube-proxy, cAdvisor) that manage individual nodes as a well as a set of components (e.g., etcd, API server, Scheduler, Control Manager) that form a control plane. Various controllers (e.g., Replication Controller, DaemonSet Controller) can drive the state of a Kubernetes cluster by managing a set of pods that includes one or more containers that are deployed on a single node. Containerized applications may be used to facilitate a serverless, cloud native computing deployment and management model for software applications. In support of a serverless, cloud native computing deployment and management model for software applications, containers may be used as part of an event handling mechanisms (e.g., AWS Lambdas) such that various events cause a containerized application to be spun up to operate as an event handler.”
Johnson et al. (US Pre-Grant Publication No. 2019/0028552) teaches “Cloud computing aggregates physical and virtual compute, storage, and network resources in the "cloud", and offers customers ways to utilize the aggregated resources. Typically, cloud providers manage the infrastructure and resources, thus relieving this burden from customers. Cloud computing models allow developers to deploy applications and increasingly shift to the cloud provider the burden of managing the infrastructure and resources for the applications. For example, serverless computing provides a cloud computing execution model which allows developers to build applications and outsource infrastructure and resource allocation responsibilities to the cloud provider. The underlying infrastructure used to run the developer's applications is hosted and managed by the cloud provider.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492